DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/10/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Status
Claims 1-17 are pending and being examined. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 12, 14, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the automated system" in line 11.  There is insufficient antecedent basis for this limitation in the claim, thus the limitation is unclear.  Specifically, is the automated system independent from the system recited in the preamble or is the system interpreted as the automated system? 
Claim 1 recites the limitation “a surface on the frame, the surface for holding an instrument“ in line 3.  Specifically, lines 3-6 only recite the surface/frame as part of the system and for holding the instrument.  Further, lines 3-6 describe features of the instrument which appear to be intended use since the instrument is not positively recited.  However, lines 8-11 then recite many different limitations related to the “instrument held on the surface”.  This creates ambiguity as to whether the instrument is required or not.  The instrument being held on the surface appears to attempt to imply that the instrument is included.  Further, the many descriptive limitations and relationships relating to the instrument also appear to imply that the instrument is included.  However, it is unclear applicants intent since the instrument is not yet positively recited, but many limitations are relating to the instrument.
Claims 2-8, 12, 14, and 17 are rejected by virtue of dependency on claim 1. 
Claim 7 recites the limitation “the holding position” in line 1.  There is insufficient antecedent basis for this limitation in the claim, thus the limitation is unclear.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 7-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carney et al (US 6846455 B1; hereinafter “Carney”).  
Regarding claim 1, Carney teaches a system (Carney; Abstract; automatic sample device) comprising: 
a frame (Carney; col. 9, line 42; Fig. 2; rotating table 220);
a surface on the frame, the surface for holding an instrument (Carney; col. 9, lines 53-54; Rotating table 220 is designed to receive a sample tray 1300), the instrument having an exterior user interface configured so as to define a predetermined singular primary facing bias that determines a predetermined singular front facing in a predetermined singular primary facing direction (col. 9, lines 19-21; user loads the samples into sample pans, which are inserted into a sample tray…col. 10, lines 42-44; Rotating table home flag 288 may be used in conjunction with a sensor to determine when rotating table 220 is in a home position; examiner notes that the sample tray is positioned in the “front facing” direction by the sensors in order to be access by the sample arm…col. 25, line 52; system could prompt the user to remove tray 1300; examiner notes that the user inserts or removes the sample tray 1300 and the position is determined by the home flag 288); 
a rotating element coupled to the surface to allow the surface to rotate, on the frame (Carney; col. 9, line 49; Rotating table 220 is coupled to table motor 22), between a first position and a second position, wherein the first position is arranged with respect to the instrument held on the surface such that the predetermined singular primary facing direction of the instrument is oriented towards an automated system and the second position is arranged with respect to the instrument held on the surface such that the predetermined singular primary facing direction of the instrument is oriented away from the automated system (Carney; col. 10, lines 46-55; rotating table home flag 288 has a light blocking member that is detected by rotating table sensor 289. Preferably, rotating table sensor 289 is an optical sensor that transmits a light beam between two shoulders. When rotating table 220 rotates to a position where rotating table home flag 288 blocks the light beam, table sensor 289 detects the break in the light beam. This break in the beam coincides with the home position. According to the preferred embodiment, this home position corresponds to a specific well in a sample tray attached to rotating table 220; examiner interprets the first position as the position in which the rotating table home flag blocks the light beam which positions the well, and the second position as the position in which the light beam is not blocked);
a sensor to detect a position of the surface (Carney; col. 5, lines 5-8; electrical sensor and the optical sensor are used to calibrate the positions of one or more of: the sample platform, the reference platform, and a well); 
a member for locking the surface (Carney; col. 23, lines 15-17; Fig. 43; Pins 1662 are used to provide a statically determinant and stable mount that allows rotating table 220 to support sample tray 1300); and
a device for sending a signal indicating the first position and the second position of the surface from the sensor to an automated system including a robotic arm for accessing the instrument (Carney; col. 11, lines 1-6; control of control module 235, table motor 225 rotates rotating table 220. Periodically, the home position of rotating table 220 is detected using rotating table home flag 286. Under control of control module 235, the sample arm 125 can be raised, lowered, and rotated by arm drive assembly 210). 
Note: The instant claims contain a large amount of functional language (ex: "configured to... ", “for locking…”; “for sending…”; “adapted to…”). However, functional language does not add any further structure to an apparatus beyond a capability. Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114). Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.
Regarding claim 2, Carney teaches the system of claim 1, wherein the rotating element comprises at least one element selected from a group consisting of: a rotary turntable, a set of linear rails, a set of curved rails, a hinge, a set of eccentric rotary bearings, and a set of non-parallel linear rails (Carney; col. 9, line 49; Rotating table 220 is coupled to table motor 225).  
Regarding claim 3, Carney teaches the system of claim 1, wherein the sensor comprises at least one sensor selected from a group consisting of: a proximity sensor, an infrared beam sensor, a laser beam sensor, a rotary encoder, a linear encoder, and a linear differential transformer (Carney; col. 10, lines 48-49; rotating table sensor 289 is an optical sensor that transmits a light beam).  
Regarding claim 5, Carney teaches the system of claim 1, further comprising an actuator for turning the surface (Carney; col. 9, line 49; Rotating table 220 is coupled to table motor 225).  
Regarding claim 7, Carney teaches the system of claim 5, wherein the actuator holds the surface in the holding position (Carney; col. 11, lines 2-4; , table motor 225 rotates rotating table 220. Periodically, the home position of rotating table 220 is detected using rotating table home flag 286).  
Regarding claim 8, Carney teaches the system of claim 1, wherein the member for locking the surface is adapted to alternately lock the surface in a first position and a second position, wherein the instrument faces the automated system in the first position, and the instrument faces away from the automated system in the second position (Carney; col. 10, lines 46-55; rotating table home flag 288 has a light blocking member that is detected by rotating table sensor 289. Preferably, rotating table sensor 289 is an optical sensor that transmits a light beam between two shoulders. When rotating table 220 rotates to a position where rotating table home flag 288 blocks the light beam, table sensor 289 detects the break in the light beam. This break in the beam coincides with the home position. According to the preferred embodiment, this home position corresponds to a specific well in a sample tray attached to rotating table 220; examiner interprets the first position as the position in which the rotating table home flag blocks the light beam which positions the well, and the second position as the position in which the light beam is not blocked). 
Regarding claim 9, Carney teaches a method comprising: 
providing a system (Carney; Abstract; automatic sample device) including: 
a frame (Carney; col. 9, line 42; Fig. 2; rotating table 220);
a surface on the frame, the surface for holding an instrument (Carney; col. 9, lines 53-54; Rotating table 220 is designed to receive a sample tray 1300), the instrument having an exterior user interface configured so as to define a predetermined singular primary facing bias that determines a predetermined singular front facing in a predetermined singular primary facing direction (col. 9, lines 19-21; user loads the samples into sample pans, which are inserted into a sample tray…col. 10, lines 42-44; Rotating table home flag 288 may be used in conjunction with a sensor to determine when rotating table 220 is in a home position; examiner notes that the sample tray is positioned in the “front facing” direction by the sensors in order to be access by the sample arm…col. 25, line 52; system could prompt the user to remove tray 1300; examiner notes that the user inserts or removes the sample tray 1300 and the position is determined by the home flag 288),
a rotating element coupled to the surface to allow the surface to rotate, on the frame (Carney; col. 9, line 49; Rotating table 220 is coupled to table motor 22), between a first position and a second position, wherein the first position is arranged with respect to the instrument held on the surface such that the predetermined singular primary facing direction of the instrument is oriented towards an automated system and the second position is arranged with respect to the instrument held on the surface such that the predetermined singular primary facing direction of the instrument is oriented away from the automated system (Carney; col. 10, lines 46-55; rotating table home flag 288 has a light blocking member that is detected by rotating table sensor 289. Preferably, rotating table sensor 289 is an optical sensor that transmits a light beam between two shoulders. When rotating table 220 rotates to a position where rotating table home flag 288 blocks the light beam, table sensor 289 detects the break in the light beam. This break in the beam coincides with the home position. According to the preferred embodiment, this home position corresponds to a specific well in a sample tray attached to rotating table 220; examiner interprets the first position as the position in which the rotating table home flag blocks the light beam which positions the well, and the second position as the position in which the light beam is not blocked),
a sensor to detect a position of the surface (Carney; col. 5, lines 5-8; electrical sensor and the optical sensor are used to calibrate the positions of one or more of: the sample platform, the reference platform, and a well), 
a member for locking the surface (Carney; col. 23, lines 15-17; Fig. 43; Pins 1662 are used to provide a statically determinant and stable mount that allows rotating table 220 to support sample tray 1300),
a device for sending a signal indicating the first position and the second position of the surface from the sensor to an automated system including a robotic arm for accessing the instrument (Carney; col. 11, lines 1-6; control of control module 235, table motor 225 rotates rotating table 220. Periodically, the home position of rotating table 220 is detected using rotating table home flag 286. Under control of control module 235, the sample arm 125 can be raised, lowered, and rotated by arm drive assembly 210), 
placing the system in conjunction with the automated system, the automated system including the robotic arm (Carney; col. 9, lines 8-9; Fig. 1; access area 140 is located so that arm 125 can access wells in a sample tray held by access area 140); and 
sending the signal from the sensor to the automated system (Carney; col. 11, lines 1-2; Under control of control module 235, table motor 225 rotates rotating table 220).  
Regarding claim 10, Carney teaches the method of claim 9, allowing the robotic arm access to an instrument on the system in response to the sensor detecting that the system is facing the automated system (Carney; col. 11, lines 4-9; control module 235 monitors and controls the various components, including controlling the displacement imparted by the motors. Under control of control module 235, table motor 225 rotates rotating table 220).  
Regarding claim 11, Carney teaches the method of claim 9, prohibiting the robotic arm access to an instrument on the system in response to the sensor detecting that the system is not facing the automated system (Carney; col. 11, lines 6-7; Sample arm 125 can be moved to touch or be near rotating table 220…col. 11, lines 31-36; arm linear motor 405 may control the vertical position of sample arm 125 by moving the moving portion 480 up and down. Arm linear motor 405 is preferably a stepper motor that provides precise vertical displacement based on steps or pulses sent to the motor from control module 235; examiner notes the arm moves based on the position of the rotating table 220).  
Regarding claim 12, Carney teaches the system of claim 1, wherein the automated system is mounted separately from the frame (Carney; Fig. 2; examiner notes arm 125 is independent from the rotating table 220).  
Regarding claim 13, Carney teaches the method of claim 9, wherein the automated system is mounted separately from the frame (Carney; Fig. 2; examiner notes arm 125 is independent from the rotating table 220).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4, 16, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Carney in view of Ishikawa et al (US 5004207 A; hereinafter “Ishikawa”). 
Regarding claim 4, Carney teaches the system of claim 1, with the member. 
Carney does not teach the system further comprising a shock absorber coupled to the member that locks the surface.  
However, Ishikawa teaches a non-analogous art of magnetic disk storage device comprising a shock absorber (Ishikawa; col. 3, line 49; shock absorbing members, such as vibration- isolating mounts 14A, 14B, 14C, and 14D) coupled to a member that locks a surface (Ishikawa; col. 1, lines 21-22; frame 75 is retained by securing a cylindrical shock mount element 72).  It would have been obvious to one of ordinary skill in the art by the effective filing date to have modified the system of Carney to comprise the shock absorber coupled to the member as taught by Ishikawa, because Ishikawa the shock absorbing members protect the base from external vibration and impact (Ishikawa; col. 3, lines 50-51). 
Regarding claim 16, Carney teaches the method of claim 9, with the member. 
Carney does not teach the system further comprising locking the surface with a shock absorber coupled to the member.  
However, Ishikawa teaches a non-analogous art of magnetic disk storage device comprising locking a surface with a shock absorber (Ishikawa; col. 3, line 49; shock absorbing members, such as vibration- isolating mounts 14A, 14B, 14C, and 14D) coupled to a member (Ishikawa; col. 1, lines 21-22; frame 75 is retained by securing a cylindrical shock mount element 72).  It would have been obvious to one of ordinary skill in the art by the effective filing date to have modified the system of Carney to comprise the shock absorber coupled to the member as taught by Ishikawa, because Ishikawa the shock absorbing members protect the base from external vibration and impact (Ishikawa; col. 3, lines 50-51). 
Regarding claim 17, Carney teaches the system of claim 4 (the system of Carney is modified to comprise the shock absorber as taught by Ishikawa as discussed above in claim 4), wherein the shock absorber comprises at least one shock absorber selected from a group consisting of: a rubber pad, a foam pad, a pneumatic damper, a hydraulic damper, and a spring shock (Ishikawa; col. 3, lines 56-57; the vibration-isolating mount 14A comprises a cylindrical rubber element 16A).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Carney in view of Hanneken et al (US 8770254 B1; hereinafter “Hanneken”; domestic priority filed 7/17/2008).  
Regarding claim 6, Carney teaches the system of claim 5, with the actuator. 
Carney does not teach wherein the actuator includes at least one actuator selected from a group consisting of: an electric actuator or a pneumatic actuator.  
However, Hanneken teaches an analogous art of a rotating element (Hanneken; col. 3, lines 26-27; a rotatable drive shaft assembly 104) further comprising an actuator (Hanneken; col. 3, lines 38-40; the drive shaft assembly 104 may be pneumatically or hydraulically actuated or powered electrically) wherein the actuator includes at least one actuator selected from a group consisting of: an electric actuator or a pneumatic actuator (Hanneken; col. 6, lines 41-43; the actuators may include, for example hydraulic cylinders, pneumatic actuators, and/or electric motors).  It would have been obvious to one of ordinary skill in the art by the effective filing date to have modified the actuator of Carney to be an electric or pneumatic actuator as taught by Hanneken, because Hanneken teaches that actuators are powered in various ways including electric, hydraulic, and pneumatic (Hanneken; col. 8, lines 42-44). 
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Carney in view of Reed et al (US 20050220675 A1; hereinafter “Reed”). 
Regarding claim 14, Carney teaches the system of claim 1, with the member for locking the surface.
Carney does not teach wherein the member for locking the surface comprises at least one member selected from a group comprising: a spring loaded ball catch, a latch, a clamp and a magnet.  
However, Reed teaches an analogous art of a microplate apparatus (Reed; Abstract) comprising a member for locking a surface (Reed; para [305]; microplate 20 is disposed on table 872, spring 910 can secure microplate 20) further comprising at least one member selected from a group comprising: a spring loaded ball catch, a latch, a clamp and a magnet (para [305]; Fig. 72; , spring 910 can secure microplate 20).  It would have been obvious to one of ordinary skill in the art by the effective filing date to have modified the member of Carney to be spring as taught by Reed, because Reed teaches the spring positions the microplate (Reed; para [305]). 
Regarding claim 15, Carney teaches the method of claim 9, with the member for locking the surface.
Carney does not teach wherein the member for locking the surface comprises at least one member selected from a group comprising: a spring loaded ball catch, a latch, a clamp and a magnet.
However, Reed teaches an analogous art of a microplate apparatus (Reed; Abstract) comprising a member for locking a surface (Reed; para [305]; microplate 20 is disposed on table 872, spring 910 can secure microplate 20) further comprising at least one member selected from a group comprising: a spring loaded ball catch, a latch, a clamp and a magnet (para [305]; Fig. 72; , spring 910 can secure microplate 20).  It would have been obvious to one of ordinary skill in the art by the effective filing date to have modified the member of Carney to be spring as taught by Reed, because Reed teaches the spring positions the microplate (Reed; para [305]). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 12, respectively, of U.S. Patent No. 10583554 B2 (hereinafter “Nichols”). Although the claims at issue are not identical, they are not patentably distinct from each other because Nichols teaches the system of the instant claim 1 comprising: a frame (Nichols; claim 1; examiner interprets the mobile cart as the frame); a surface on the frame, the surface for holding an instrument, the instrument having an exterior user interface configured so as to define a predetermined singular primary facing bias that determines a predetermined singular front facing in a predetermined singular primary facing direction; a rotating element coupled to the surface to allow the surface to rotate, on the frame, between a first position and a second position, wherein the first position is arranged with respect to the instrument held on the surface such that the predetermined singular primary facing direction of the instrument is oriented towards an automated system and the second position is arranged with respect to the instrument held on the surface such that the predetermined singular primary facing direction of the instrument is oriented away from the automated system; a sensor to detect a position of the surface; a member for locking the surface; and a device for sending a signal indicating the first position and the second position of the surface from the sensor to an automated system including a robotic arm for accessing the instrument (Nichols; claim 1).  Nichols teaches the method of the instant claim 12 comprising: providing a system including: a frame (Nichols; claim 12; examiner interprets the mobile cart as the frame), a surface on the frame, the surface for holding an instrument, the instrument having an exterior user interface configured so as to define a predetermined singular primary facing bias that determines a predetermined singular front facing in a predetermined singular primary facing direction, a rotating element coupled to the surface to allow the surface to rotate, on the frame, between a first position and a second position, wherein the first position is arranged with respect to the instrument held on the surface such that the predetermined singular primary facing direction of the instrument is oriented towards an automated system and the second position is arranged with respect to the instrument held on the surface such that the predetermined singular primary facing direction of the instrument is oriented away from the automated system, a sensor to detect a position of the surface, a member for locking the surface, and a device for sending a signal indicating the first position and the second position of the surface from the sensor to an automated system including a robotic arm for accessing the instrument; placing the system in conjunction with the automated system, the automated system including the robotic arm; and sending the signal from the sensor to the automated system (Nichols; claim 12).  Thus, all of the elements of the invention recited in the instant claims are encompassed by the claims of US 10583554.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Austin Q Le whose telephone number is (571)272-7556. The examiner can normally be reached Monday - Friday 9am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.Q.L./Examiner, Art Unit 1796                                                                                                                                                                                                        
/Benjamin R Whatley/Primary Examiner, Art Unit 1798